Citation Nr: 1826115	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability evaluation for chronic multiple lipomatosis with scars, status post lipoma removal, in excess of 10 percent.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1969 to October 1973.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In November 2016, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

The Board previously remanded the issue on appeal in September 2017 in order to afford the Veteran a VA examination.  


FINDINGS OF FACT

1.  Prior to December 21, 2017 the Veteran's chronic multiple lipomatosis with scars, status post lipoma removal, was not manifested by area or areas exceed 12 square inches (77 square centimeters), or three to four unstable or painful scars. 

2.  On and after December 21, 2017, the Veteran's chronic multiple lipomatosis with scars, status post lipoma removal, was manifested by three or four painful scars, but not by five or more unstable or painful scars. 


CONCLUSIONS OF LAW

1.  Prior to December 21, 2017, the criteria for an initial rating in excess of 10 percent chronic multiple lipomatosis with scars, status post lipoma removal, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Codes 7801 -7805 (2017).

2.  Since December 21, 2017, the criteria for a disability rating of 20 percent, but no greater, for chronic multiple lipomatosis with scars, status post lipoma removal, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Codes 7801 -7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  With respect to the claims being decided on appeal, a review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as to the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and VA examination reports.  The Veteran was afforded numerous VA examinations for his pending claims, most recently in December 2017.

The Board remanded this case in September 2017 for further development and so that the Veteran could be afforded VA examinations and treatment records could be associated with the claims file.  With respect to the claims being decided on appeal, the Board finds substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial disability evaluation for chronic multiple lipomatosis with scars, status post lipoma removal, in excess of 10 percent.  The Veteran's current disability is rated under DC 7819 governing benign skin neoplasms, which are rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.  The Veteran has not claimed that his chronic multiple lipomatosis is present on his head, face or neck.  

DC 7801 governs scars, other than the head, face, or neck, that are deep or cause limited motion.  It provides a 10 percent evaluation when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters).  A 30 percent rating for an area or areas exceeding 72 square inches (465 sq. cm).  A 40 percent rating for an area or areas exceeding 144 square inches (929 sq. cm).  38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), (2). 

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2). 

Under DC 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2). 

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination, a 20 percent rating for three or four scars that are unstable or painful and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, Note (1), (2). 

Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805.

The Board observes that VA issued a clarifying final rule for evaluating scar disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria which he has not done here.  The Board, therefore, has no authority to consider these revisions in deciding this claim.

The Veteran's service treatment records (STR) show that he had lipomas removed from his bilateral thighs in September 1973.  The lipomas consisted of multiple pieces of fat, aggregate 3 cm in diameter.  A representative piece of one of the larger specimens together with a couple of the smaller pieces.  They also consisted of a single piece of tissue measuring 2 x 1.5 x 0.5 cm.  The specimen was grossly fatty.  Another portion consisted of three pieces of fatty tissue, in aggregate measuring 3 cm in diameter.  One of the specimens is firmer than the other.

In March 2002 the Veteran had 27 lipomas removed.  21 of these lesions measured 0.5 cm. or less.  The other six were approximately 1 cm.  The incisions were all less than 2.5 cm.

Later in March 2002 the Veteran had an additional 10 lipomas removed.  They were all on the left flank and back area.  A total of ten nodules were removed through nine incisions.  Incisions measured approximately 1 cm to 1.5 cm each.  The nodules varied in size from 2 cm down to .5 cm.

In July 2010 the Veteran had an additional 72 lipomas removed.  There were 3 larger lipomas all in the 3 to 4 cm range on the chest wall.  Otherwise all lesions were less than 3 cm in size.  On the right arm there were 42, 32 in the forearm and 10 in the upper arm.  On the left arm there were 19, 10 on the forearm and 9 on the upper arm.  Three were excised from the right inner groin area and 3 from the lateral right thigh area.  One deeper lesion was excised from the back this was less than 3 cm however.  One was excised from the buttocks area.

In August 2012 the Veteran underwent a VA scars examination.  He was diagnosed with scars from lipoma removal.  The examiner noted that there were many scars from removal of lipomas.  Scars were too numerous to record.  The scars are especially prominent on proximal forearms.  Veteran reported some of the lipomas were removed due to pressure on nerves with loss of function.  All function has returned. 

None of the scars of the trunk or extremities were unstable, with frequent loss of covering of skin over the scar.  None of the scars were both painful and unstable.  None of the scars were due to burns.  Scars were found on the left and right upper extremities and left and right lower extremities.  They were also found on his anterior and posterior trunk.  The examiner did not provide measurements for the scars. 

The Veteran was afforded a second VA scars examination in December 2017.  Again the examiner identified scars healed post-surgical removal of lipomas.  Scars were identified on the right and left upper extremities, right and left lower extremities and the anterior and posterior trunk.  

The examiner noted that the Veteran was covered in lipomas and scars from removal.  They were too numerous to count.  These scars spare his face, neck, hand and below the knees.  Lipomas were removed due to pain and impingement of surrounding soft tissue structures.  

Right thoracic scar was 3cm, fixed and painful.  Right lumbar scar 2.5cm fixed and painful.  Scar right elbow near ulnar nerve 1 cm fixed, tender & elicits a sharp electric sting down the right arm to the 4th and 5th finger on palpation.  Scar above right knee 2.5 cm with tissue loss under the scar.  Left flank scar 2.5 cm with tissue loss and pain.  There are many others scars which were too numerous to count.  

None of the scars were unstable with frequent loss of covering of skin over the scar.   None of the scars were due to burns.  

Although most of the scars on the right upper extremity were too numerous to count, one scar on the right elbow near ulnar no. 1, measured 1 cm in length.  All of the scars on the left upper extremity were noted as too numerous to count.  

One scar above the right knee measured 2 cm.  The remaining scars were too numerous to count.  All of the scars on the left lower extremity were noted as too numerous to count.  

One of the scars on the posterior trunk measured 3 cm and is fixed and painful.  A second right lumbar scar was measured as 2.5 cm and was fixed and painful.  Both measurable scars were described as tender to palpation.  The remaining posterior trunk scars were too numerous to count.  All of the scars on the anterior trunk were noted as too numerous to count.  

None of the scars were superficial non-linear scars or deep non-linear scars.  

As shown above, the VA examiners have largely been unable to provide the scar measurements necessary to assign a disability rating under DCs 7801 and 7802.  Considering that both the August 2012 and December 2017 examiners were unable to provide measures for the Veteran's lipoma scars, the Board does not find that an additional remand for an examination would result in any additional, pertinent information not currently of record.

During the Veteran's August 2012 VA examination it was noted that none of the Veteran's scars were painful.  However, during his November 2016 Board hearing the Veteran testified that some of his scars were painful, but most of them were not.  

As noted above, the December 2017 VA examiner found that four of the Veteran's scars were painful.  Pursuant to DC 7804 a 20 percent disability rating is appropriate whether there are three or four scars that are unstable or painful.  However, the record does not support that the Veteran met the criteria for a 30 percent disability rating under DC 7804, five or more scars that are unstable or painful, at any time during the period on appeal.

As there were no known painful scars prior to the December 21, 2017 VA examination the Veteran is not entitled to a disability rating in excess of 10 percent prior to December 21, 2017.  However, as noted above the Veteran meets the criteria for a 20 percent disability rating under DC 7804 on and after December 21, 2017 because he has four painful scars.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for chronic multiple lipomatosis with scars, status post lipoma removal, is denied. 

Entitlement to a disability rating of 20 percent, but no greater, on and after December 21, 2017 for chronic multiple lipomatosis with scars, status post lipoma removal is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


